EXHIBIT 99.15 Ashland Distribution Non GAAP Metric Information ($,Thousands) POCKET PROFIT Q3 2007 Q3 2006 Operating Income 11,608 30,103 Income Taxes (4,135 ) (10,989 ) Net Income 7,473 19,114 Invested Capital April 30 681,257 650,410 Invested Capital May 31 688,283 625,831 Invested Capital June 30 660,427 600,548 Total 2,029,967 1,876,789 Average Invested Capital (Total/3) 676,656 625,596 Cost of Capital (9.5%/4) 2.375 % 2.375 % Cost of Capital $ (COC$) 16,071 14,858 Pocket Profit (8,598 ) 4,256 (Net Income less COC$)
